              Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 1 of 12




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
             Plaintiff,                        )   MS. HOLMES’ REPLY IN SUPPORT OF
16                                             )   MOTION TO DISMISS AS DUPLICITOUS
        v.                                     )   COUNTS ONE AND THREE THROUGH
17                                             )   EIGHT OF THE SECOND AND THIRD
     ELIZABETH HOLMES and                      )   SUPERSEDING INDICTMENTS
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Date: October 6, 2020
19           Defendants.                       )   Time: 10:00 a.m.
                                               )   CTRM: 4, 5th Floor
20                                             )
                                               )
21                                             )   Hon. Edward J. Davila
                                               )
22                                             )

23

24

25

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD
                  Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 2 of 12




 1                                                           TABLE OF CONTENTS

 2                                                                                                                                                 Page

 3 I.           To the Extent the Government Contends that Any Board Member Who Owned Stock
                Is an Investor, the Indictments Allege a Distinct Scheme to Defraud. ............................................2
 4

 5 II.          The Alleged Scheme to Defraud Business Partners Is Distinct from the Alleged
                Scheme to Defraud Investors. ..........................................................................................................4
 6

 7 III.         The Court Should Dismiss the Investor Counts or, in the Alternative, Order the
                Government to Elect the Basis on Which It Will Offer Proof at Trial. ...........................................7
 8

 9 CONCLUSION ............................................................................................................................................8
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
      THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
      CR-18-00258 EJD                           i
                 Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 3 of 12




 1                                                         TABLE OF AUTHORITIES

 2                                                                          CASES

 3                                                                                                                                                   Page(s)

 4   Bourjaily v. United States, 483 U.S. 171 (1987) .........................................................................................7
 5
     Russell v. United States, 369 U.S. 749 (1962) ............................................................................................8
 6
     United States v. Gordon, 844 F.2d 1397 (9th Cir. 1988).........................................................................1, 6
 7
     United States v. Hinton, 127 F. Supp. 2d 548 (D.N.J. 2000).......................................................................8
 8
     United States v. Morse, 785 F.2d 771 (9th Cir. 1986). ................................................................................1
 9
10   United States v. Pantoja-Valderama, 1997 WL 856119 (S.D. Cal. Nov. 24, 1997) ...................................8

11                                                        RULES AND REGULATIONS
12   17 C.F.R. § 230.701 .....................................................................................................................................4
13   Fed. R. Evid. 403 .........................................................................................................................................7
14
     Fed. R. Evid. 404 .........................................................................................................................................7
15
                                                              OTHER AUTHORITIES
16
     1 Charles Alan Wright, Federal Practice and Procedure, Criminal 125 (3d ed. 1999) .............................8
17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          ii
             Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 4 of 12




 1          For over two years the government litigated this case alleging that Ms. Holmes and Mr. Balwani

 2 engaged in a scheme to defraud “investors.” Both the government and Ms. Holmes understood that term

 3 to mean individuals whom Ms. Holmes and Mr. Balwani solicited for money in exchange for shares of

 4 the company. The government now claims that the Second and Third Superseding Indictments

 5 (“Indictments”), which contain a new and expanded definition of “investors,” simply clarify the

 6 “investors” that the government was referring to all along. That assertion does not withstand even

 7 minimal scrutiny.

 8          By adding a new definition of “investors” and lengthening the time period of the charged

 9 conspiracy, the government has plainly expanded the charges. But, rather than expressly adding new
10 charges (at least some of which would be time-barred), it wishes to pretend that it has not. The result is

11 a duplicitous indictment that charges three different schemes as one: the first involving Theranos’ equity

12 investors, the second involving its Board of Directors, and the third involving its business partners

13 Walgreens and Safeway. The Court should dismiss Counts One and Three through Eight as duplicitous,

14 or at a minimum, order the government to elect which of the three conspiracies and schemes to defraud

15 it wishes to prosecute.

16          As an initial matter, the government devotes half of its argument quibbling with a straw man.

17 The government repeatedly argues that there is “no requirement that all victims of the scheme be the

18 same or substantially similar.” ECF No. 517 at 6-7 (“Opp’n”). To be clear, that is not Ms. Holmes’

19 argument. Instead, Ms. Holmes’ position is that the identities of the victims bear directly on the nature

20 of the charged schemes, a factor courts must consider in determining if a conspiracy is duplicitous. See

21 United States v. Gordon, 844 F.2d 1397, 1401 (9th Cir. 1988) (listing factors). The question for the

22 Court, and the issue presented by Ms. Holmes’ motion, is whether the Indictments charge multiple

23 schemes to defraud “investors” and thereby allege multiple conspiracies and schemes in a single count.

24 United States v. Morse, 785 F.2d 771, 774 (9th Cir. 1986).

25          To answer that question courts consider the following factors: (1) the nature of the scheme;

26 (2) the identity of the participants; (3) the quality, frequency, and duration of each conspirator’s

27 transactions; and (4) the commonality of times and goals. Gordon, 844 F.2d at 1401. Applying these

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          1
             Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 5 of 12




 1 factors, the Court should dismiss Counts One and Three through Eight because they necessarily allege

 2 and rely on three distinct schemes to defraud.

 3 I.       To the Extent the Government Contends that Any Board Member Who Owned Stock Is an
            Investor, the Indictments Allege a Distinct Scheme to Defraud.
 4

 5          The scope of the government’s allegations regarding Theranos’ Board members remains unclear.

 6 In its opposition to this motion, the government argues that “some Theranos board members paid

 7 millions to acquire securities, which [] is entirely consistent with the allegation that they are investors.”

 8 Opp’n at 2. Applying that definition, the government identifies the following Board members as

 9 investors: R.B. (who bought shares with S.B.) and H.K (who bought shares via a trust). Id. The
10 government alleges that these individuals paid between three to five million dollars in exchange for

11 Theranos stock. Id. at 5. Ms. Holmes does not dispute that these directors’ multi-million dollar stock

12 purchases are comparable in nature to the other stock transactions described in the Indictments. In

13 opposing Ms. Holmes’ motion to dismiss the Indictments as duplicitous, the government appropriately

14 appears to limit the at-issue Board members to these two who “paid millions to acquire securities” in

15 transactions that were unrelated to their service on the Board. Id. at 2.

16          In its opposition to Ms. Holmes’ separate motion to dismiss the Indictments as vague, however,

17 the government appears to embrace a broader definition of the at-issue Board members. There, the

18 government points to a “Stock Certificate Ledger” that it states “appears to contain a complete list of

19 investors” who directly purchased shares from Theranos in exchange for money. ECF No. 522 at 9.

20 The government argues that cross-referencing a list of Board members against the document would

21 “indicate which Board members were also investors.” Id. That list, however, identifies shares that

22 certain Board members received from the company as compensation. It also identifies stock that Board

23 members obtained when they exercised stock options that they received as compensation for Board

24 service. R.B. for example, received a stock option grant of 500,000 shares as part of his service on the

25 Board, as did all Board members that served during the same time period. In addition to this equity

26 compensation, R.B. invested $5,100,000 to purchase the Company’s Series C-2 Preferred Stock, an

27 investment that was considered and approved by the full Board.

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          2
             Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 6 of 12




 1          If the government intends to sweep Board members who received shares by virtue of their

 2 service on the Board, the Indictments are duplicitous. The conduct alleged in Counts One and Three

 3 through Eight is the making of false statements to solicit investments from investors. ECF No. 469 ¶ 20.

 4 Although the Indictments do not allege the particular false statements alleged to have been made to

 5 investors, at least the context of the statements is known: statements made to induce investments. For

 6 the Board members that owned stock as compensation, however, the Indictments do not suggest that Ms.

 7 Holmes or her co-defendants made statements to Board members for the purpose of inducing them to

 8 invest. Of course, Ms. Holmes and Mr. Balwani made countless statements to Board members in the

 9 course of running the company. And Board members had access to far more information than a typical
10 arm’s-length investor. If the government intends to allege that Ms. Holmes’ every-day interactions with

11 Board members were part of a scheme to induce them to make still-unidentified investments, that would

12 be a distinct scheme.

13          The Gordon factors support this conclusion. First, the nature of the schemes are different. The

14 scheme actually alleged in Counts One and Three through Eight is the making of false statements to

15 solicit money in exchange for corporate shares. Any scheme involving Board members that goes

16 beyond the two investments identified above is distinctly different in nature, as most Board members did

17 not make such investments. At most, Board members simply received shares or exercised options that

18 they received as compensation, and nothing in the Indictments suggests that Ms. Holmes made

19 statements to Board members specifically to induce them to do so.

20          Second, the quality, frequency, and duration of each conspirator’s transactions as between the

21 Board members and investors are dissimilar. On the one hand, Theranos automatically granted stock

22 options to all Board members, as well as to dozens of employees. And Ms. Holmes would have

23 conversed with such individuals about Theranos business in the course of her day-to-day activities. By

24 contrast, independent purchases of shares often involved discussions between Theranos and the potential

25 investor and the execution of purchaser agreements. In other words, both the transactions themselves

26 and the nature of the parties’ interactions were distinct.

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          3
                Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 7 of 12




 1          Lastly, the commonality of times and goals were necessarily different between the two schemes.

 2 The traditional purpose for awarding stock options and other equity compensation is to incentivize

 3 employment/Board service and to motivate good performance since the employee/director has a stake in

 4 the company’s success. 1 In contrast, the goal of attracting actual investments into the company was to

 5 generate capital for the company.

 6          To the extent the government seeks to include all directors that owned stock in the company, as it

 7 has implied in its other filings, the Court should dismiss the Investor Counts as duplicitous.

 8 II.      The Alleged Scheme to Defraud Business Partners Is Distinct from the Alleged Scheme to
            Defraud Investors.
 9
10          The government now claims that it always intended for Walgreens and Safeway to be among the

11 “investors” included in the prior indictment. For the reasons set forth in Ms. Holmes’ reply in support of

12 her motion to dismiss the Indictments as vague, that claim is just not credible. Notably, although the

13 government rests this claim on the fact that Walgreens and Safeway held convertible notes, those

14 companies obtained those notes in 2011 and 2012, see Opp’n at 3-4, before the conspiracy period

15 charged in the prior indictment. 2 The government’s amendments to the Indictments—including the

16 lengthening of the conspiracy period—were obviously designed to add Walgreens and Safeway to the

17 Indictments, not to clarify that they were already included.

18          The government argues that Walgreens and Safeway are “investors” because they held

19 convertible notes and because Theranos sometimes called them “investors.” Id. at 7. But the relevant

20 question is not whether, as a factual matter, someone might call lending money to a counterparty an

21 “investment.” The legal question presented by this motion is whether the alleged scheme to defraud

22 Theranos’ equity investors is sufficiently similar to a scheme to defraud Walgreens and Safeway that the

23 two schemes may properly be charged as one. The answer to that question is no.

24
          1
            Notably, equity compensation is treated differently under securities laws regarding reporting
25 requirements and is directly contrasted with securities issued for raising capital. See 17 C.F.R.
   § 230.701 (providing “an exemption from the registration requirements of the Act for securities issued in
26 compensatory circumstances”).
            2
27           The government also points to a 2013 contract with Walgreens that provided Walgreens the
   “right to convert $50 million of a $75 million payment Walgreens was making at the time into Theranos
28 equity,” Opp’n at 4, but Walgreens never exercised that right.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          4
             Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 8 of 12




 1          First, the natures of the alleged schemes are different. As the government concedes, Walgreens

 2 and Safeway never held Theranos equity shares and were not included on a list of Theranos

 3 shareholders. See ECF No. 522 at 9. Although the terms of their lending agreements with Theranos

 4 permitted for conversion of notes into equity, conversion was contingent on certain conditions that

 5 demonstrate that the nature of the parties’ relationships was a business partnership. For example,

 6 Safeway’s 2011 convertible notes were only convertible, at Safeway’s option, if Safeway made a “Third

 7 Inventory Payment,” which in turn could occur only upon Safeway’s notifying Theranos that it

 8 determined, “in its sole discretion,” that its Pilot Program with Theranos had been a success. Leach

 9 Decl., ECF No 517-1 at 8, 15. Additionally, Safeway could terminate the agreement and demand
10 payment if Safeway determined “in its sole discretion that the pilot of the Program has been

11 unsuccessful” or if any of a number of events occurred, including if the FDA asserted jurisdiction over

12 Theranos and Theranos failed to obtain FDA clearance. Id. at 22. If any of these conditions occurred,

13 Theranos was obligated to repurchase the note. Id. at 23. In other words, the goal of the convertible

14 note was to create shared incentives for Theranos and Safeway as they conducted a joint Pilot Program.

15 For its part, Walgreens could only convert the June 5, 2012 note identified by the government into

16 shares if Theranos services were offered in at least 1,000 Walgreens locations. Id. at 109. Conversely,

17 Walgreens could have called the note if Theranos did not meet “mutually agreed-upon success criteria”

18 for a Pilot program. Id. at 108. As with the Safeway note, the note with Walgreens was part and parcel

19 of its business partnership with Theranos.

20          These details, which are readily discernible from the contracts on which the government relies,

21 inform the first Gordon factor: the nature of the scheme. The scheme to defraud outside equity

22 investors, as articulated in the Indictments, involved soliciting investments in Theranos for the purpose

23 of raising capital. Each of the wire transfers identified in the Indictments fits that pattern. The alleged

24 scheme to defraud Walgreens and Safeway, by contrast, involved the creation and maintenance of

25 business partnerships whereby the companies used a convertible note in order to ensure their interests

26 were aligned. Walgreens and Safeway had access to far more information and conducted far more due

27 diligence than a normal investor; Walgreens, for example, received one of Theranos’ proprietary

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          5
                Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 9 of 12




 1 devices. (Walgreens and Safeway, after all, were Fortune 100 companies.). Because any alleged

 2 scheme involving the business partners would be entirely different in nature, the government’s

 3 expansion of the term “investor” to include Walgreens and Safeway alleges a scheme of a different

 4 nature. 3

 5          Similarly, the commonality of time and goals also points to multiple conspiracies. As stated

 6 above, the goal of the transactions with Walgreens and Safeway was to form mutually beneficial

 7 partnerships whereby Theranos services would be offered in Walgreens and Safeway stores, generating

 8 income for both companies. Even the government calls these entities “business partners.” See generally

 9 ECF No. 469, see also ECF No. 497-3 at 3-4 (government’s Rule 404(b) notice alleging that
10 misrepresentations were made to Walgreens and Safeway “[in] pursuing and maintaining” partnerships

11 with the two entities). As for timing, the Indictments allege wires from investors ranging from 2013 to

12 2014, and the government’s opposition alleges investments made by Board members in 2014. The

13 contracts the government cites that governs the convertible notes obtained by the business partners, by

14 contrast, were executed in either 2011 or 2012. The alleged scheme to defraud the business partners

15 would have ended in 2012, the year of the last relevant transaction, while all of the transactions cited by

16 the government in the Indictments in Counts Three through Eight occurred in 2013. Indeed, each of the

17 indictments filed in this case treats the 2010-2013 time period as distinct from the 2013-2016 period.

18 See, e.g., ECF No. 469 ¶¶ 5-6.

19          Additionally, many of the alleged misrepresentations that form the basis of the Investor Counts

20 concerned conduct that post-dated any alleged scheme to defraud the business partners. Id. ¶ 12. For

21 example, Paragraph 12B alleges representations about the financial stability of the company in 2014 and

22 2015, and Paragraph 12F explicitly recognizes that any alleged misrepresentations about FDA approval

23 were made no earlier than “late 2013”— years after the agreements were executed. This factor points to

24 multiple conspiracies. Gordon, 844 F.2d at 1401 (multiple conspiracies alleged in single count when

25
            3
26          Relatedly, the quality, frequency, and duration of each conspirator’s transactions supports
   multiple conspiracies. Unlike either of the other two conspiracies alleged in the Investor Counts, the
27 alleged business partnership scheme required ongoing negotiations, different access to information,
   likely numerous iterations of contracts, and due diligence. The transactions attendant to this ongoing
28 business relationship were different in kind from that of a company soliciting an investor.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          6
            Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 10 of 12




 1 conduct underlying first conspiracy ended in “September 1983 while the [conduct underlying the first

 2 conspiracy] did not begin until . . . March of 1984.”).

 3          Accordingly, the Court should dismiss Counts One and Three through Eight in so far as they

 4 allege a scheme to defraud business partners.

 5 III.     The Court Should Dismiss the Investor Counts or, in the Alternative, Order the
            Government to Elect the Basis on Which It Will Offer Proof at Trial.
 6

 7          The duplicitous nature of Counts One and Three through Eight requires dismissal. Each of the

 8 concerns that duplicity raises is present here. First, there is a substantial risk of a non-unanimous jury

 9 verdict. Although the government argues that a unanimity instruction can mitigate this risk, that
10 argument only highlights why duplicitous indictments are so prejudicial. The duplicity doctrine requires

11 the government to commit in advance to one scheme. The government’s argument would mean that the

12 government can try to prove different schemes at trial and hope that the jury will unanimously agree on

13 one of them. That is not how criminal trials are supposed to work.

14          Second, the duplicitous nature of the indictment risks prejudicial evidentiary rulings because, as

15 the government previously conceded, the Indictments attempt to take evidence that was otherwise

16 subject to Rule 404(b) and make it evidence of charged conduct. July 20, 2020 Hr’g Tr. 23:16-24

17 (stating new definition of investors to include Board members “makes certain evidence no longer 404(b)

18 evidence and evidence of the conspiracy that is alleged in the [] indictment”). The government faults

19 Ms. Holmes for not explaining why such evidence would be inadmissible under Rule 404(b). Of course,

20 it is the government’s burden to show why evidence of other acts is admissible under Rule 404(b), not

21 Ms. Holmes’ burden to disprove its admissibility. See Bourjaily v. United States, 483 U.S. 171, 176

22 (1987). But, in any event, it is not difficult to see why Rules 403 and 404(b) would exclude, or at a

23 minimum limit, evidence related to representations to third parties such as Walgreens and Safeway that

24 would encourage the jury to convict based on improper propensity reasoning and threaten innumerable

25 mini-trials regarding the circumstances of such representations.

26          Finally, the government’s duplicitous definition of “investors” is an improper end-run around the

27 statute of limitations. Contrary to the government’s arguments, see Opp’n at 8-9, the application of the

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          7
             Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 11 of 12




 1 statute of limitations to Walgreens and Safeway is not the subject of speculation. The Indictments

 2 themselves state that the relationship between Walgreens and Theranos stalled in 2014—more than five

 3 years before the Indictments were returned, and the last purported “investment” by Walgreens occurred

 4 in 2013. Moreover, the government’s opposition shows that the most recent “investment” made by

 5 Safeway was completed in 2011, seven years before the government sought any Indictment in this case.

 6 The government could not have charged a new count alleging that Ms. Holmes had engaged in a scheme

 7 to defraud Walgreens and Safeway because that count would have been time-barred. So the government

 8 instead created a new definition of “investors” and lumped them in there.

 9          At a minimum, if the Court concludes that the Investor Counts are duplicitous it should direct the

10 government to elect the basis on which it will offer proof at trial. United States v. Pantoja-Valderama,

11 1997 WL 856119, at *5 (S.D. Cal. Nov. 24, 1997). A duplicitous indictment cannot be cured by a bill of

12 particulars. United States v. Hinton, 127 F. Supp. 2d 548, 554 (D.N.J. 2000) (citing Russell v. United

13 States, 369 U.S. 749, 770 (1962)) and 1 Charles Alan Wright, Federal Practice and Procedure, Criminal

14 §§ 125, 129 (3d ed. 1999)). The Court should require the government either to proceed with its prior

15 definition of the term investor or to choose which (timely indicted) scheme it will pursue at trial. In

16 addition, the government must strike any factual allegations that do not apply to its elected scheme.

17                                               CONCLUSION

18          For these reasons, this Court should grant Ms. Holmes’ motion.

19

20 DATED: October 2, 2020                                 Respectfully submitted,

21                                                        /s/Amy Mason Saharia
                                                          KEVIN DOWNEY
22                                                        LANCE WADE
                                                          AMY MASON SAHARIA
23                                                        KATHERINE TREFZ
                                                          Attorneys for Elizabeth Holmes
24

25

26

27

28
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
     THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD                          8
            Case 5:18-cr-00258-EJD Document 542 Filed 10/02/20 Page 12 of 12




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on October 2, 2020 a copy of this filing was delivered via ECF on all
 3 counsel of record.

 4

 5                                                       /s/ Amy Mason Saharia
                                                         AMY MASON SAHARIA
 6                                                       Attorney for Elizabeth Holmes

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS AS DUPLICITOUS COUNTS ONE AND THREE
28 THROUGH EIGHT OF THE SECOND AND THIRD SUPERSEDING INDICTMENTS
     CR-18-00258 EJD
